DETAILED ACTION
This communication is responsive to Applicant’s response filed October 7, 2022. Applicant’s amendments and arguments have been carefully considered.
The drawings, filed February 5, 2020, are objected to because the drawings are not executed in durable, black, sufficiently dense and dark, uniformly thick and well-defined, lines and strokes without colorings. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claims 15-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 15-16 and 18, the expression “the lower element”  lacks antecedent basis. Note that the same recited in the original claim 1 has been corrected by the applicant to read “the bottom element”.
Claims 19-20 are also indefinite because they depend from an indefinite base claim.
Claim(s) 1, 3-11, 16-18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradfield (US 2016/0116112) in view of Lilienthal (US 5,960,592).
Bradfield discloses a passageway formed by interconnecting modular structures 120 each including bottom and upper elements 10, 12 sealingly interconnected at upper element attachment structures 51, 54. It is noted that Bradfield does not described a hollow construction, i.e. with an exterior first shell spaced from an interior second shell.
Hollow constructions for light weight and low costs are known. Consider for example Lilienthal, wherein an enclosure structure is formed as a hollow construction including first and second inner and outer shells 36, 38 with a gap therebetween, which can be optionally filled with reinforcement/support material 40 (c. 2, ll. 57-58). In view of Lilienthal, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to alternatively construct the bottom element of Bradfield in the form of a hollow construction, similar to that taught by Lilienthal, to achieve expected advantages thereof, such as low manufacturing and transportation costs, and lightweight for easy handling and transporting, wherein a reinforcement/support material can later be filled in the gaps of the hollow construction to strengthen the structure, if desired. The structure of Bradfield, as modified, is considered to include the combination of features of instant claim 1, wherein the features of the structure of Bradfield, as modified, are arranged and operable as claimed.
Regarding instant claim 3, consider the structure of Bradfield, as modified, wherein bottom element 12 includes horizontal portion 156 and two wing portions 152, 154 that are readable as projecting outwardly and upwardly from horizontal portion 156, wherein the horizontal portion is connected with the two wing portions by two transitional corner portions (Fig. 1). 
Regarding instant claim 4, consider upper element structures 54 shown Figs. 1 and 2 of Bradfield.
Regarding instant claim 5, consider the structure of Bradfield, as modified, wherein the thickness of the horizontal portion is constant, and the thickness of each of the wing portions is constant. The structure Bradfield, as modified in view of Lilienthal, which is a hollow construction, is considered to include corresponding constant gap between the corresponding inner and outer shells that form the constant thickness horizontal portion and the constant thickness wing portions.
Regarding instant claim 6, consider the structure Bradfield, as modified, wherein the thickness of the horizontal portion is constant, and the thickness of each of the wing portions is varied when the wing portion is considered to also include the above described transitional corner portion forming the base of the respective wing portion. In such case, the structure Bradfield, as modified in view of Lilienthal, is considered to include corresponding a constant gap between the inner and outer shells of the horizontal portion, and a varying gap in each of the wing portions.
Regarding instant claim 7, the structure of Bradfield, as modified, is considered to include a reinforcement material between the inner and outer shells, similar to that taught by Lilienthal, wherein such reinforcement material is readable as at least one support material as claimed.
Regarding instant claim 8, the structure of Bradfield, as modified, is a hollow structure filled with a support material in each of the two wing portions that has a respective upper element attachment structure formed on top thereof. Therefore, the support materials in the two wing portions and in the upper element attachment structures are readable as two support materials as claimed.
Regarding instant claim 9, consider receiving grooves 54 in the structure of Bradfield. The structure of Bradfield, as modified, is considered to also include the same grooves in the corresponding at least two support materials.
Regarding instant claim 10, the structure of Bradfield, as modified, is a hollow structure filled with a support material, including two support materials filled in the above described two transitional corner portions. 
Regarding instant claim 11, in the structure of Bradfield, as modified, the reinforcement material in the gap between the inner and outer shells is readable as being corresponding to the instant claimed filler material and support material.
Regarding instant claim 16, consider through openings 414/514 shown Figs. 25, 26 and described in paragraph [0086] of Bradfield, which are readable as claimed, wherein the openings are also operable to receive tensioning cables to connect adjacently arranged modular structures in an aligned manner.
Regarding instant claim 17, the desired material for constructing the structure of Bradfield is concrete (para [0052]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use such desired material, i.e., concrete, as the reinforcement/support material between the inner and outer shells of the structure of Bradfield, as modified, for achieving the expected strength thereof.
Regarding instant claims 18 and  20-21, a construction of the structure of Bradfield, as modified above, is considered to obviously include the instant method steps, wherein either the air present in the gap between the inner and outer shells of the hollow structure or the reinforcement material to be used in the gap is readable a filler material in the gap for arranging at least one support material.
Regarding the instant claimed bottom elements including track segments installed prior to transporting to a job-site, as recited in instant claim 22, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the bottom elements with track segments installed prior to transporting to a job-site because the concept of choosing when to install track segments on the bottom members in the structure of Bradfield, as modified, is merely an obvious matter of design choice to achieve expected advantages thereof. For example preinstallation obviously reduces the required works at the job-site, whereas post-installation obviously provides lighter bottom elements for easy handling and transportation to the job-site. The task of choosing among a limited number of available options, described above, is an obvious matter of routine engineering without requiring an act of invention. 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 7 above, and further in view of German reference (DE 102007028978).
Regarding instant claim 12, consider posts 33, 34 shown in Fig. 4 of the DE reference. In view of the DE reference, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further include connecting posts, similar to that taught in the DE reference, in the structure Bradfield, as modified, to strengthen the connection between the inner or outer shell and the reinforcement material.
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 7 above, and further in view of French reference (FR 2972464).
The FR reference, Fig. 1, shows bottom element 1 having track supports/track elements 2 mounted thereon, wherein track supports/track elements 2 are anchored to bottom element 1 by anchors extending through the inner side of the bottom element. In view of the FR reference, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide track supports/track elements, similar to that taught in the FR reference, in the structure of Bradfield, as modified, to facilitate railway vehicle travels through the passageway, wherein in the structure of Bradfield, as modified, the anchors for the track supports/track elements are considered to obviously extend through the holes in the second shell for connecting with the track supports/ track elements, as claimed. The structure of Bradfield, as modified, is considered to include the features recited in instant claims 13 and 14.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Eggermann (US 4,232,823).
Regarding instant claim 15, consider the bottom/base structure of Eggermann, which includes a plurality of modular structures 14, 14a interconnected via connection projections 16 and receiving holes 17 to form a travel path. In view of Eggermann, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to alternatively configure the bottom structure of Bradfield, as modified, with connection projections and receiving holes, similar to that taught by Eggermann, to achieve secure and aligned connections between the bottom/base elements.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 21 above, and further in view of Briggs (US 5,836,512).
Briggs, Fig. 8, discloses a plurality of railway support structures configured such that they can be nested together for easy storage and transportation. In view of Briggs, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the bottom and upper members of Bradfield, as modified, such that they can be nested together, as taught by Briggs, for easy storage and transportation.
Claims 1 and 3-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 and 22-24 of U.S. Patent No. 10,589,756. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include the combinations of features of the application claims.
Responses to Applicant’s Arguments:
Applicant’s argument that structure of Lilienthal is a non-analogous art is not persuasive because the teaching of using a hollow structure for reducing manufacturing and transportation costs, as taught in Lilienthal, is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212, wherein the concept of modifying the structures of the present invention and Bradfield to include hollow structures, which later can be filled with a support material at the installation sites, similar to taught by Lilienthal, is obviously advantageous in that lower manufacturing and transportation costs can also be achieved.
Regarding Applicant’s argument that holes 414/515 in the structure of Bradfield are not projecting in a transportation direction as required in instant claim 16, note that the expression “a transportation direction” recited in instant claim 16 is broad enough to cover any transportation direction, including a transverse direction along which the lower element can be transported/moved into a position for assembly, by using an external transporter.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617